Title: To Thomas Jefferson from Samuel Harrison Smith, [23 November 1801]
From: Smith, Samuel Harrison
To: Jefferson, Thomas


Sir
[23 Nov. 1801]
I have the pleasure of communicating, what may in its details be possibly unknown to you, that the Preliminary Articles of peace between France & England were signed at London on the 1st of Oct. The terms agreed to are stated in the London Prints to be those proposed as the ultimatum of the British ministry, and acceded to by Buonaparte, without the least alteration.
The articles are not given, but they are stated to be the guarantee by France of the three Allies of England, viz Turkey, Portugal & Naples. Egypt to be evacuated by French & English, and Madeira restored. The Stadtholder, the King of Sardinia and the French princes are abandoned to their fate. Malta to be restored to the Knights, Minorca to be restored to Spain—Nothing is gained to England in the Mediterranean or in Europe; while France gains all Holland, the Netherlands, a large part of Germany, Switzerland & 2/3 rds. of Italy. In the West Indies England is to keep only Trinidad; the cape of Good Hope is to be a free port and Ceylon is to be ceded to England.
The English Prints condemn in the most indignant terms the conduct of ministers.
I am with sentiments of great respect
Sam. H. Smith
